Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 3/23/2021 has been entered.  Claims 1, 3-8, 10-14 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0314641 to Okuda in view of U.S. Publication 2009/0278766 to Sako and U.S. Publication 2018/0082660 to Xu.

Regarding claim 1, Okuda teaches image processing method of a display device, the method comprising:
dividing a display unit of a display device into a plurality of regions (see Fig. 14A);
identifying a relation between average brightness values of the display unit and brightness values of one region among the plurality of region, (see paragraphs 97 and 102 calculated Yn by the average brightness of the whole screen compared to each individual region);
obtaining an average brightness value of an image input to the display device (see paragraphs 70, 97 average brightness HYa of the entire screen, average brightness HYn, i.e. HY1, HY2, etc, of each divided screen region)
mapping the obtained average brightness value of the input image to the relation (see Fig. 1 and paragraphs 39 and 40);
and outputting the adjusted image (see Fig. 1 light guide to display and Fig. 14A and 14B)
Okuda does not teach identifying one region among the plurality of regions; generating an adjusted image by adjusting brightness values of the other regions except a first region of the input 
However, Sako teaches identifying one region among the plurality of regions (see paragraph 182); 
generating an adjusted image by adjusting brightness values of the other regions except a first region of the input image corresponding to the one region (see paragraph 184); 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the one portion of the display by lowering the brightness of adjacent regions as taught by Sako with the display device of Okuda in view of Kwon for the purpose of enhancing a similar system to create an one region while conserving power using a known method for predictable results.
Okuda in view of Sako doesn’t explicitly teach … based on the first average brightness value and the average brightness value of the input image,
identifying a first average brightness value of the display unit based on the relation, the first average brightness value being an average brightness value of the display unit which corresponds to a maximum brightness value of the brightness values of the one region.
However, Xu teaches … based on the first average brightness value and the average brightness value of the input image (see paragraph 55),
identifying a first average brightness value of the display unit based on the relation, the first average brightness value being an average brightness value of the display unit which corresponds to a maximum brightness value of the brightness values of the one region (see Figs. 1 and 4 and paragraphs 50, 55, 56).
It would have been obvious to a person having ordinary skill in the art to combine the maximum brightness of one region as the first average brightness of the display as taught by Xu with the image 

Regarding claim 8, Okuda teaches display device comprising:
an image input unit configured to receive an image as input (see Fig. 12 image signal analyzing section 10 and paragraph 92);
an image processing unit configured to adjust the input image to generate an adjusted image (see Fig. 1 and paragraphs 39 and 40); and
a display unit configured to output the adjusted image (see Fig. 14B), wherein
the image processing unit is configured to:
divide the display unit into a plurality of regions (see Fog/ 14A and 14B);
identify a relation between average brightness values of the display unit and brightness values of one region among the plurality of region, (see paragraph 97 calculated Yn by the average brightness of the whole screen compared to each individual region);
obtain an average brightness value of the input image (see paragraphs 70, 97 average brightness HYa of the entire screen, average brightness HYn, i.e. HY1, HY2, etc, of each divided screen region);
map the obtained average brightness value of the input image to the relation (see Fig. 1 and paragraphs 39 and 40); and
Okuda does not teach identifying one region among the plurality of regions; generate an adjusted image by adjusting brightness values of the other regions except a first region of the input image corresponding to the one region based on the first average brightness value and the average brightness value of the input image.

generating an adjusted image by adjusting brightness values of the other regions except a first region of the input image corresponding to the one region (see paragraph 184); 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the one portion of the display by lowering the brightness of adjacent regions as taught by Sako with the display device of Okuda in view of Kwon for the purpose of enhancing a similar system to create an one region while conserving power using a known method for predictable results.
Okuda in view of Sako doesn’t explicitly teach … based on the first average brightness value and the average brightness value of the input image,
identifying a first average brightness value of the display unit based on the relation, the first average brightness value being an average brightness value of the display unit which corresponds to a maximum brightness value of the brightness values of the one region.
However, Xu teaches … based on the first average brightness value and the average brightness value of the input image (see paragraph 55),
identify a first average brightness value of the display unit based on the relation, the first average brightness value being an average brightness value of the display unit which corresponds to a maximum brightness value of the brightness values of the one region (see Figs. 1 and 4 and paragraphs 50, 55, 56).
It would have been obvious to a person having ordinary skill in the art to combine the maximum brightness of one region as the first average brightness of the display as taught by Xu with the image processing of Okuda in view of Sato for the purpose of implementing a known technique for image processing in a similar system with predictable results.

Regarding claim 3 and 10, Okuda in view of Sako and Xu teaches the image processing method of claim 1.  Sako teaches further comprising identifying the first region of the input image, based on coordinates indicating the one region (see paragraph 184).

Regarding claims 4 and 11, Okuda in view of Sako and Xu teaches the image processing method of claim 1.  Sako teaches wherein generating the adjusted image comprises:
In case that an input to increase a brightness value of the first region is identified, decreasing an average brightness value of regions except the first region corresponding to the one region, among the plurality of regions of the display unit (see paragraph 184); or
In case that an input to decrease a brightness value of the first region is identified, increasing an average brightness value of regions except the first region corresponding to the one region, among the plurality of regions of the display unit.

Regarding claims 5, Okuda in view of Sako and Xu teaches the image processing method of claim 1.  Okuda teaches wherein mapping the obtained average brightness value of the input image to the relation comprises matching the obtained average brightness value of the input image to the average brightness values of the display unit (see paragraphs 39, 40 and 97).

Regarding claims 6 and 13, Okuda in view of Sako and Xu teaches the image processing method of claim 1.  Okuda teaches wherein a contrast ratio of the adjusted image indicates a value between a contrast ratio of the input image and a contrast ratio of the input image which is displayed on the display unit without adjustment (see Fig. 14B and paragraph 103).



Regarding claim 12, Okuda in view of Sako and Xu teaches the display device of claim 8.  Okuda teaches wherein the image processing unit is configured to match the obtained average brightness value of the input image to an average brightness values of the display unit (see paragraphs 39, 40 and 97 and Fig. 14B).

Response to Arguments

Applicant’s arguments with respect to claims 1, 3-8, 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication 2012/0019568, for example paragraph 52 and U.S. Publication 2011/0316829, for example, paragraph 33.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625